     Case 2:18-cv-01042-MCE-KJN Document 50 Filed 08/12/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RODNEY CHARLES EILAND,                            No. 2:18-cv-1042 MCE KJN P
12                        Plaintiff,
13            v.                                           ORDER TO SHOW CAUSE
14       SACRAMENTO COUNTY SHERIFF’S
         DEPARTMENT, et al.,
15
                          Defendants.
16

17           Plaintiff is a former prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On August 7, 2020, defendants Tam and Walden were granted summary judgment and

19   dismissed from this action. No other defendant has been served or appeared in this action. By

20   order filed October 16, 2018, plaintiff’s amended complaint was screened, and plaintiff was

21   informed that although he had adequately pled facts against multiple Doe defendants, plaintiff

22   must file discovery requests in an effort to discover the identities of such Doe defendants.1 (ECF

23   No. 16 at 2.) As discussed below, because plaintiff has not timely identified an individual and

24   ////

25
     1
26     Plaintiff alleges that while housed at the Sacramento County Main Jail as a pretrial detainee,
     following an injury sustained on or about May 5, 2016, various defendants were deliberately
27   indifferent to his serious medical needs by failing to ensure he received timely surgery to repair the
     near 100% Achilles tear plaintiff sustained to his left ankle and calf area, as well as to ensure adequate
28   medical treatment for his severe pain thereafter.
                                                           1
     Case 2:18-cv-01042-MCE-KJN Document 50 Filed 08/12/20 Page 2 of 4

 1   sought to timely substitute such individual for his or her “John Doe” cause of action, plaintiff is

 2   ordered to show cause why this action should not be dismissed without prejudice.

 3          Relation-Back Doctrine

 4          Rule 15(c) of the Federal Rules of Civil Procedure, not state law “Doe” pleading

 5   practices, governs whether new defendants may be added and if so, whether the claims against

 6   them would relate back to the filing of the initial complaint. See Santana v. Holiday Inns, Inc.,

 7   686 F.2d 736, 740 (9th Cir. 1982); Milligan v. Am. Airlines, Inc., 577 F. App’x 718, 719 (9th Cir.

 8   2014) (holding in the context of a state law claim that “[c]ontrary to the district court’s decision,

 9   Federal Rule of Civil Procedure 15(c) controls, not [California law]”). Rule 15(c)(1) states, in

10   relevant part: An amendment to a pleading relates back to the date of the original pleading when:

11                  (A) the law that provides the applicable statute of limitations allows
                    relation back;
12
                    (B) the amendment asserts a claim or defense that arose out of the
13                  conduct, transaction, or occurrence set out -- or attempted to be set
                    out -- in the original pleading; or
14
                    (C) the amendment changes the party or the naming of the party
15                  against whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied and
                    if, within the period provided by Rule 4(m) for serving the summons
16                  and complaint, the party to be brought in by amendment:
17                  (i) received such notice of the action that it will not be prejudiced in
                    defending on the merits; and
18
                    (ii) knew or should have known that the action would have been
19                  brought against it, but for a mistake concerning the proper party’s
                    identity.
20
21   Fed. R. Civ. P. 15. Still, Rule 15(c) states that an amendment relates back when, among other

22   things, “the law that provides the applicable statute of limitations allows relation back.” Fed. R.

23   Civ. P. 15(c)(1)(A). Federal courts apply a state’s relation back doctrine only when state law is

24   more permissive than Rule 15(c). Butler v. National Community Renaissance of California, 766

25   F.3d 1191, 1200 (9th Cir. 2014) (“Rule 15(c)(1) incorporates the relation back rules of the law of

26   a state when that state’s law provides the applicable statute of limitations and is more lenient.”);
27   Merritt v. Cnty. of L.A., 875 F.2d 765, 768 (9th Cir. 1989) (“We reached this determination

28   despite the fact that substitution of the additional defendants would have violated the notice
                                                        2
     Case 2:18-cv-01042-MCE-KJN Document 50 Filed 08/12/20 Page 3 of 4

 1   requirements of the federal rule. Under California relation back rules, there is no notice-to-

 2   defendants requirements as in the federal rule.”). See Fed. R. Civ. P. 4(m).2

 3          California Code of Civil Procedure § 473(a)(1) allows the trial court to permit a party “to

 4   amend any pleading . . . by adding or striking out the name of any party, or by correcting a

 5   mistake in the name of a party, or a mistake in any other respect. . . .” Cal. Civ. Proc. Code

 6   § 473; Hawkins v. Pac. Coast Bldg. Prod., Inc., 124 Cal. App. 4th 1497, 1503 (2004).

 7          The general rule is that an amended complaint substituting an actual defendant for a

 8   fictitious one relates to the date of the original complaint, thereby defeating the bar of the statute

 9   of limitations, provided it seeks recovery on the “same general set of facts” as alleged in the

10   original complaint. Woo v. Superior Court, 75 Cal. App. 4th 169, 176 (1999); Austin v. Mass.

11   Bonding & Ins. Co., 364 P.2d 681 (1961). Under California Code of Civil Procedure § 474,

12   where a complaint does not add a ‘new’ defendant, “but simply corrects a misnomer by which an

13   ‘old’ defendant was sued” then the amended complaint relates back to the original complaint.

14   Cal. Civ. Proc. Code § 474. The Ninth Circuit has applied § 474 when determining whether the

15   naming of a defendant in a subsequent complaint relates back to the filing of the original

16   complaint. See Cabrales v. County of Los Angeles, 864 F.2d 1454, 1464 (9th Cir. 1988);

17   Dorfman v. Massachusetts Cas. Ins. Co., 2015 WL 7312413, at *5 (C.D. Cal. Nov. 19, 2015)

18   (“Under § 474, the defendant identified by a fictitious name is considered a party from the

19   commencement of the suit for statute of limitations purposes.”); Kubal v. Discount Tire.com,

20   2012 WL 3648607, at * 3 (S.D. Cal. Aug. 23, 2012) (“[D]istrict courts in California regularly
21   apply section 474 even where defendants are newly-named in an amended complaint rather than

22   explicitly substituted for Doe defendants.”).

23   ////

24   ////

25

26
     2
       Rule 4(m) provides: “If a defendant is not served within 90 days after the complaint is filed,
     the court -- on motion or on its own after notice to the plaintiff -- must dismiss the action without
27   prejudice against that defendant or order that service be made within a specified time. But if the
     plaintiff shows good cause for the failure, the court must extend the time for service for an
28   appropriate period.” Fed. R. Civ. P. 4(m).
                                                        3
     Case 2:18-cv-01042-MCE-KJN Document 50 Filed 08/12/20 Page 4 of 4

 1             Discussion

 2             Plaintiff was required to promptly move pursuant to Rule 15 to file an amended complaint

 3   to add subsequently-identified individuals as defendants. See Brass v. County of Los Angeles,

 4   328 F.3d 1192, 1197-98 (9th Cir. 2003) (Brass failed to seek leave of court to add new defendants

 5   or to file an amended complaint). If the timing of an amended complaint raises questions as to

 6   the statute of limitations, plaintiff must satisfy the requirements of Rule 15(c), which is the

 7   controlling procedure for adding defendants whose identities were discovered after

 8   commencement of the action. To date, plaintiff has failed to do so. Therefore, plaintiff is ordered

 9   to show cause why the John Doe defendants should not be dismissed, and this action terminated.

10   Fed. R. Civ. P. 41(b). Plaintiff is cautioned that failure to respond to this order to show cause will

11   result in an order dismissing this action.

12             Accordingly, IT IS HEREBY ORDERED that within sixty days from the date of this

13   order, plaintiff shall show cause why the John Doe defendants should not be dismissed, and this

14   action terminated. Fed. R. Civ. P. 41(b).

15   Dated: August 11, 2020

16

17

18
     /eila1042.doe.osc
19

20
21

22

23

24

25

26
27

28
                                                        4
